Citation Nr: 0010703	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  93-04 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for arteriosclerosis.

3.  Entitlement to service connection for bilateral hallux 
valgus.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

5.  Entitlement to service connection for Paget's disease of 
the left hip.

6.  Entitlement to service connection for degenerative 
changes of the thoracic spine.

7.  Entitlement to service connection for residuals of a left 
ankle injury.

8.  Entitlement to service connection for amebic dysentery 
and tapeworm.

9. Entitlement to service connection for residuals of gall 
bladder removal.

10. Entitlement to service connection for peripheral vascular 
disease or Raynaud's syndrome of the upper extremities.

11. Entitlement to an initial compensable rating for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had verified active service with the American 
Merchant Marine, from October 1942 to May 1943.  Pursuant to 
Pub. L. 95-202, such service has been certified as active 
military service, under 38 C.F.R. § 3.7(x)(15).

This appeal arose to the Board of Veterans' Appeals (Board) 
from a November 1990 rating decision by the RO at St. 
Petersburg, Florida.  In January 1995, the Board granted 
entitlement to service connection for photophobia with post 
vitreous detachment of the right eye and remanded the service 
connection claims stated on the title page for additional 
development.  

In 1995, the issues of entitlement to service connection for 
peripheral vascular disease of the lower extremities and 
bilateral hearing loss were also remanded.  In May 1996 
service connection for peripheral vascular disease of the 
lower extremities was granted.  The RO assigned a 10 percent 
rating for disability of the right leg and 10 percent rating 
for disability of the left leg.  An effective date of January 
12, 1998, was also assigned.  In September 1998 service 
connection for bilateral hearing loss was granted and rated 
at zero percent effective July 9, 1989.  The record also 
shows that in June 1999 service connection for tinnitus was 
granted and rated at 10 percent, effective February 16, 1999.  

By a letter dated in August 1999, received in September 1999, 
the veteran argued that he was entitled to an increased 
rating for his tinnitus and hearing loss disabilities and 
that earlier effective dates should have been assigned.  He 
also argued that increased evaluations for his PTSD, 
peripheral vascular disease of the right lower extremity and 
peripheral vascular disease of the left lower extremity, each 
rated separately at 10 percent, were warranted.  

Regarding tinnitus, the Board notes that a rating is excess 
of 10 percent is prohibited by the VA Rating Schedule.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (1999).  As such, in 
spite of the veteran's assertions, there is no issue in 
controversy for the Board to decide.  Given the foregoing, 
the veteran's assertions in this regard are moot and, to this 
extent and only to this extent, additional development is not 
warranted.  AB v. Brown, 6 Vet. App. 35 (1993).

The matters of entitlement to an increased evaluation in 
excess of 10 percent for PTSD, peripheral vascular disease of 
the right lower extremity, peripheral vascular disease of the 
left lower extremity, and entitlement to effective date 
earlier than February 16, 1999, for the granting of a 10 
percent rating for tinnitus and entitlement to an effective 
date earlier than July 9, 1989, for the granting of a 
noncompensable rating for bilateral hearing loss, are 
referred to the RO for appropriate development.  


REMAND

As previously noted, in September 1998 the RO granted service 
connection for bilateral hearing loss and assigned a zero 
percent rating.  In September 1999 the RO received notice of 
disagreement (NOD) with that assigned rating.  Additional 
statements indicating disagreement with the assigned 
evaluation are also of record.  As such, the Board finds that 
since a timely NOD has been received and a rating in excess 
of zero percent is possible for the foregoing disability, the 
issue remains on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); AB v. 
Brown, 6 Vet. App. 35.  Thus, a SOC must be issued.  
38 C.F.R. §§ 19.9, 19.26 (1999).

Additionally, in August 1999 the veteran indicated that he 
wanted to appear at a hearing held by a RO hearing officer.  
In October 1999, however, he indicated that he wanted to 
testify at a travel board hearing.  In March 2000, the Board 
sought clarification of the veteran's request for a hearing.  
In the notification letter, the veteran was told that while 
the VA has videoconference hearing capability at the RO at 
St. Petersburg, the Board's hearing division will research 
alternative locations which may be equipped to conduct such a 
hearing.  In April 2000, the veteran, via his representative, 
confirmed that he desired a videoconference hearing at the VA 
Medical Center (MC), in West Palm Beach, Florida.  
Thereafter, a Report of Contact shows that the facility had 
equipment for videoconferencing and if there was a direct 
link, it would not be difficult to connect the system with 
the Board's system.  In correspondence received thereafter, 
it appears as though the VAMC's videoconference system may 
not be compatible with the Board's videoconference equipment.  
It was then noted that the RO scheduled travel board hearings 
in conjunction with the veteran's representatives.  Given the 
foregoing correspondence, the Board finds that additional 
development is warranted.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following action:

1.  The RO should readjudicate the issue 
of entitlement to an initial compensable 
rating for bilateral hearing and 
thereafter, issue a SOC to the veteran.  
The SOC should include any pertinent law 
and regulations that were used in the 
determination, and a full discussion of 
action taken on the claim, consistent 
with Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The veteran should also be 
advised that the issuance of a 
substantive appeal is required to perfect 
the appeal.  The applicable response time 
should be allowed.

2.  The RO should ascertain if a 
videoconference hearing can be held at 
the VAMC at Palm Beach, Florida and, if 
so, should take any appropriate action 
deemed necessary.  If not, the veteran 
and his representative should be informed 
of the unavailability of conducting a 
videoconference hearing at that facility 
and provided with any other viable 
alternatives available.  If appropriate, 
any necessary action in response to the 
veteran's request should be accomplished.  
All efforts made should be documented.

Thereafter, if in order, the case should be returned to the 
Board.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 5 -


